Title: To Thomas Jefferson from Childs & Swaine, 27 January 1791
From: Childs & Swaine
To: Jefferson, Thomas



Sir
Philada. Jany. 27th. 1791.

The late application of Mr. Brown to Congress which has been referred to you, induces us respectfully to state, That sometime in December last, we commenced the publication of a new or Second edition of the Acts of Congress passed at the first session; that this publication is nearly completed, and that another, smaller edition, is considerably advanced upon; that it is our intention to publish like editions of the Acts, Treaties &c. of the Second Session, and so to continue for the present and all future Sessions like publications as they shall become necessary:—From whence we beg leave to submit, how far the result of any decision on Mr. Brown’s case may include ours, or others similar thereto, or establish any particular or exclusive indulgence in his favor. Being with every sentiment of the most perfect regard and esteem, Sir, Your most obedt. and very hble. Servts.,

Childs & Swaine

 